DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to application filed on 05/15/2020.
Currently claims 1-20 are pending in the application.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/13/2021 and 08/20/2020 were filed before the mailing date of the office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements were considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-8 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over JP-2016-025256 A (Hitora) and further in view of US 2017/0012108 A1 (Sakakibara).
Regarding claim 1, Hitora discloses, a semiconductor apparatus comprising: 
an n type semiconductor layer (131; n type semiconductor; Fig. 4; [0014], [0054]) including a crystalline oxide semiconductor having a corundum structure as a main component (Fig. 4; [0014] – [0015], [0054]), and 

    PNG
    media_image1.png
    806
    789
    media_image1.png
    Greyscale


Note: Hitora teaches in para. [0048] with respect to Fig. 4 that designated shield layer 132 is laminated directly on n-type semiconductor layer 131a and gate electrode 135a is laminated on n-type semiconductor layer 131a through gate insulating film 134. Thus Hitora teaches the limitation.
wherein the electric field shield layer (132, as designated by the examiner) includes a p type oxide semiconductor (shield layer 132 is the designated p type oxide semiconductor; Fig. 4; [0020] – [0021]).
But Hitora fails to teach explicitly, wherein the electric field shield layer is embedded in the n type semiconductor layer deeper than the gate electrode.  
However, in analogous art, Sakakibara discloses, wherein the electric field shield layer (3b, p-type deep layer; Fig. 1; [0044]) is embedded in the n type semiconductor layer (2; n-type drift layer; Fig. 1; [0044]) deeper than the gate electrode (8; gate electrode; Fig. 1; [0049]).

    PNG
    media_image2.png
    404
    549
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hitora and Sakakibara before him/her, to modify the teachings of a semiconductor device using metal oxide semiconductor as taught by Hitora and to include the teachings of electric field shield layer embedded in the n type semiconductor layer deeper than the gate electrode as taught by Sakakibara since the arrangement would ensure that adjacent vertical MOSFET devices do not interact with each other which might adversely affect the device performance. Absent this important teaching in Hitora, a person with ordinary skill in the art would be motivated to reach out to Sakakibara while forming a semiconductor device of Hitora. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Regarding claim 2, Hitora discloses, the semiconductor apparatus according to claim 1, wherein the p type oxide semiconductor (shield layer 132 is the designated p type oxide semiconductor; Fig. 4; [0020] – [0021]) includes a metal oxide ([0014] - [0015]) containing a d-block metal of the periodic table or a metal belonging to Group 13 of the periodic table (metal of group 13, aluminum) ([0017]).  

Regarding claim 3, Hitora discloses, the semiconductor apparatus according to claim 1, wherein the p type oxide semiconductor (132) includes a metal oxide ([0014] - [0015]) containing a metal of Group 9 or Group 13 of the periodic table (metal of group 13, aluminum) ([0017]).  

Regarding claim 4, Hitora discloses, the semiconductor apparatus according to claim 1, wherein the n type semiconductor layer (131; n type semiconductor; Fig. 4; [0014], [0054]) contains an oxide semiconductor containing a Group 13 metal (indium, aluminum and gallium, Group 13 metals; [0015]) as a main component (Fig. 4; [0014], [0054]).  

Regarding claim 5, Hitora discloses, the semiconductor apparatus according to claim 1, wherein the semiconductor apparatus includes an insulated gate type semiconductor device (gate 135a having a gate insulating film 134; Fig. 4; [0048], [0036]) or a Schottky gate.  

Regarding claim 7, Hitora discloses, the semiconductor apparatus according to claim 1, wherein the semiconductor apparatus includes a power device (insulated gate bipolar transistors, IGBTs; IGBT is a power device; [0036]).  

Regarding claim 8, Hitora discloses, the semiconductor apparatus according to claim 1, wherein the semiconductor apparatus includes a power module, an inverter, or a converter ([0036]).  
Note: Hitora teaches in para. [0036] that the device is also suitable for various semiconductor devices, and is particularly useful in power devices. Thus a unit system with power devices that can be replicated at several places can be considered a power module. Hitora teaches in para. [0002] that it can be used as a converter or an inverter. 

Regarding claim 10, Hitora discloses, the semiconductor apparatus according to claim 2, wherein the p type oxide semiconductor (132) includes a metal oxide ([0014] - [0015]) containing a metal of Group 9 or Group 13 of the periodic table (metal of group 13, aluminum) ([0017]).  

Regarding claim 11, Hitora discloses, the semiconductor apparatus according to claim 2, wherein the n type semiconductor layer (131; n type semiconductor; Fig. 4; [0014], [0054]) contains an oxide semiconductor containing a Group 13 metal (indium, aluminum and gallium, Group 13 metals; [0015]) as a main component (Fig. 4; [0014], [0054]).  

Regarding claim 12, Hitora discloses, the semiconductor apparatus according to claim 3, wherein the n type semiconductor layer (131; n type semiconductor; Fig. 4; [0014], [0054]) contains an oxide semiconductor containing a Group 13 metal (indium, aluminum and gallium, Group 13 metals; [0015]) as a main component (Fig. 4; [0014], [0054]).  

Regarding claim 13, Hitora discloses, the semiconductor apparatus according to claim 10, wherein the n type semiconductor layer (131; n type semiconductor; Fig. 4; [0014], [0054]) contains an oxide semiconductor containing a Group 13 metal (indium, aluminum and gallium, Group 13 metals; [0015]) as a main component (Fig. 4; [0014], [0054]).  

Regarding claim 14, Hitora discloses, the semiconductor apparatus according to claim 2, wherein the semiconductor apparatus includes an insulated gate type semiconductor device (gate 135a having a gate insulating film 134; Fig. 4; [0048], [0036]) or a Schottky gate.  

Regarding claim 15, Hitora discloses, the semiconductor apparatus according to claim 3, wherein the semiconductor apparatus includes an insulated gate type semiconductor device (gate 135a having a gate insulating film 134; Fig. 4; [0048], [0036]) or a Schottky gate.  

Regarding claim 16, Hitora discloses, the semiconductor apparatus according to claim 4, wherein the semiconductor apparatus includes an insulated gate type semiconductor device (gate 135a having a gate insulating film 134; Fig. 4; [0048], [0036]) or a Schottky gate.  

Regarding claim 17, Hitora discloses, the semiconductor apparatus according to claim 10, wherein the semiconductor apparatus includes an insulated gate type semiconductor device (gate 135a having a gate insulating film 134; Fig. 4; [0048], [0036]) or a Schottky gate.  

Regarding claim 18, Hitora discloses, the semiconductor apparatus according to claim 11, wherein the semiconductor apparatus includes an insulated gate type semiconductor device (gate 135a having a gate insulating film 134; Fig. 4; [0048], [0036]) or a Schottky gate.  

Regarding claim 19, Hitora discloses, the semiconductor apparatus according to claim 12, wherein the semiconductor apparatus includes an insulated 

Regarding claim 20, Hitora discloses, the semiconductor apparatus according to claim 13, wherein the semiconductor apparatus includes an insulated gate type semiconductor device (gate 135a having a gate insulating film 134; Fig. 4; [0048], [0036]) or a Schottky gate.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hitora and Sakakibara as applied to claim 1, and further in view of US 2016/0225891 A1 (Hiyoshi).
Regarding claim 6, the combination of Hitora and Sakakibara fails to teach explicitly, the semiconductor apparatus of claim 1, further including a Schottky barrier structure.
However, in analogous art, Hiyoshi discloses, the semiconductor apparatus of claim 1, further including a Schottky barrier structure (between layers 25 and 12; Fig. 2) (Fig. 2; [0046], [0058]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hitora, Sakakibara and Hiyoshi before him/her, to modify the teachings of a semiconductor device as taught by Hitora and to include the teachings of additional schottky barrier diode as taught by Hiyoshi since the schottky diode can be used as an additional element in the circuit without increasing the device area. Absent this important teaching in Hitora, a In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hitora and Sakakibara as applied to claim 1, and further in view of US 2014/0252369 A1 (Lee).
Regarding claim 9, the combination of Hitora and Sakakibara fails to teach explicitly, a semiconductor system comprising a semiconductor apparatus, wherein the semiconductor apparatus is a semiconductor apparatus according to claim 1.
However, in analogous art, Lee discloses, a semiconductor system (1000; power module system; Fig. 9; [0122]) comprising a semiconductor apparatus (1010; power amplifier module; Fig. 9; [0122]), wherein the semiconductor apparatus (1010) is a semiconductor apparatus according to claim 1 (see claim 1 rejection).  

    PNG
    media_image3.png
    360
    515
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hitora, Sakakibara and Lee before him/her, to modify the teachings of a semiconductor device as taught by Hitora and to include the teachings of power module system that uses the semiconductor device as taught by Lee since semiconductor device usually is part of a large semiconductor system. The power module system may be a system including power amplification. For example, the power module system 1000 may be used for amplifying power at a high frequency and may be used for various purposes in various fields including personal mobile communication, satellite communication, radar system, telecommunication and medical apparatuses ([0125]). Absent this important teaching in Hitora, a person with ordinary skill in the art would be motivated to reach out to Lee while forming a semiconductor device of Hitora. 



Examiner’s Note
	The examiner included a few prior arts which were not used in the rejection but are relevant to the disclosure.
1. US 9,349,856 B2 (Oka) - A semiconductor device is disclosed including a first n-type semiconductor layer, a p-type semiconductor layer, a second n-type semiconductor layer and a trench. The first n-type semiconductor layer includes a first interface and a second interface. The second interface forms an upper surface of a convex protruded from the first interface. The p-type semiconductor layer is stacked on the first n-type semiconductor layer and includes a first region stacked on the first interface and a second region stacked on the second interface. The first region is uniformly continuous with the second region. The second n-type semiconductor layer is stacked on the p-type semiconductor layer. The trench is depressed from the second n-type semiconductor layer through the p-type semiconductor layer into the convex of the first n-type semiconductor layer.
2. US 2016/0079238 A1 (Siemieniec) - A semiconductor device is disclosed including field electrode structures extending in a direction vertical to a first surface in a semiconductor body. Cell mesas are formed from portions of the semiconductor body between the field electrode structures and include body zones that form first pn junctions with a drift zone. Gate structures between the field electrode structures control a current flow through the body zones. Auxiliary diode structures with a forward voltage lower than 
3. US 2016/0359042 A1 (Tateshita) - A semiconductor device is disclosed including a gate electrode configured to be provided over a silicon substrate with the intermediary of a gate insulating film in such a way that the sidewall of the gate electrode is covered by the gate insulating film, and a mixed crystal layer configured to be provided on a recess region obtained through partial removal of the silicon substrate on both the sides of the gate electrode and be composed of silicon and an atom having a lattice constant different from that of silicon.
4. US 2015/0325660 A1 (Hitora) - A crystalline multilayer structure having good semiconductor properties is disclosed. The crystalline multilayer structure has good electrical properties - the controllability of conductivity is good and vertical conduction is possible. A crystalline multilayer structure includes a metal layer containing a uniaxially oriented metal as a major component and a semiconductor layer disposed directly on the metal layer or with another layer and containing a crystalline oxide semiconductor as a major component. The crystalline oxide semiconductor contains one or more metals selected from gallium, indium, and aluminum and is uniaxially oriented.
5. US 2015/0318347 A1 (Falck) - A semiconductor device is disclosed including a semiconductor body with bottom and top sides and a lateral surface. An 
6. US 2020/0279383 A1 (Nakano) - A semiconductor device is disclosed comprising a semiconductor layer having a first face with a trench formed thereon and a second face opposite to the first face, a gate electrode provided in the trench, and an insulating layer provided in the trench so as to insulate the semiconductor layer and the gate electrode from each other. The semiconductor layer includes a first semiconductor layer having a first conductivity type, and a second semiconductor layer having a second conductivity type opposite to the first conductivity type. The trench is formed so as to penetrate through the second semiconductor layer and to reach the first semiconductor layer. The second semiconductor layer includes an extended portion extending to a position closer to the second face of the semiconductor layer than the trench is.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


01/14/2022